DISSENTING OPINION.
VALLIANT, C. J.
— Plaintiff, claiming to be the widow of Alexander Lieber, deceased, brings this suit against the defendant, who also claims to be his widow, to set aside a deed to certain land in Hickory county, to-wit: North half of northeast quarter of sec*58tion 16, township -37; and west half of southeast quarter of the southeast quarter of section 31, township 38, all in range 33, executed by Lieber in his lifetime to defendant. The petition is in two counts; the first is in equity to cancel the deed, the second is in ejectment tp recover possession of the land. In the first count it is alleged that the land sued for was the homestead of Alexander Lieber,' and that the plaintiff did not join in the deed, and further, that the deed was without consideration and made to defraud the plaintiff of her interest in the land. There were two tracts of land, one contained eighty acres, on which was the dwelling of Lieber; the other tract was forty acres of woodland not adjoining the eighty-acre tract.
There is no question but what the plaintiff and Alexander Lieber were married in St. Joseph, Missouri, in 1857, and lived in this State several years together as husband and wife, and that there were four children of the marriage. And there is no question but that she was his lawful wife up to the time of his death, unless a decree of divorce which he obtained in Illinois in 1868 was valid. That decree the plaintiff asserts was invalid because she says that the court which pronounced it had not jurisdiction of the parties. The plaintiff contends that by false representation the Illinois court was imposed on and was induced by the fraud of the plaintiff’s husband to entertain jurisdiction of his bill for divorce. The main questions that we now have to consider are, Is that decree. open to assault in this case? If so, do the facts as shown by the evidence warrant the decree rendered by the trial court in this case?
The evidence on the part of the plaintiff, which was j>ractically undisputed, was to the following effect:
Plaintiff and Alexander Lieber were married at St. Joseph, Missouri, in 1857, and moved to Shelby *59county, in this State, where they lived as husband and wife until 1865; there were four children born to them. During the time they resided in Shelby county' intimate relations grew up between Lieber and the defendant Elizabeth, who was then an unmarried woman. Her name was Elizabeth Dietz. Their association became a subject of talk in the community and one of his friends, a witness in this case, spoke to him about it, told him people were talking about mobbing him, and advised him to quit the association .or else leave the country. Shortly after that, in the latter part of 1865, the young woman left the town where they were living and a few weeks thereafter Lieber sold out the most of his belongings and loaded the rest, together with his wife and children, into a wagon and started on a journey, saying he was going to move to Ohio to live. He went to Quincy, Illinois, and on arriving there he left his wife and children at a boarding-house for the night, saying he would return for them the next morning. He did return the next morning and told his wife that he would take the children to a store to buy shoes for them and some clothes; she asked to go with them but he refused, saying that he would return to her with the children in a half hour. He went away, leaving his wife alone at the boarding-house, and after walking a short distance along the street he turned into an alley where stood his wagon and horses hitched up ready to go, and in the wagon was the young woman Elizabeth Dietz. He put his children in the wagon, giving the youngest into the arms of Elizabeth, and started on his journey. His wife never saw him or heard from him or her children for many years afterwards. During the first day of the journey he told the children they should call the young woman mother; before that they had called her' Lizzie. He wandered for some time through parts of Illinois, and finally crossed the river and landed at Alexandria, Missouri, where he camped with his female companion *60and his children for a while, and left them there until he went across the river to Warsaw, Illinois, where he rented a house, into which he moved with her and they wintered there. In the spring they moved out to a farm, and lived there two or three years; while there a child was born to them. After two or three years in Illinois Lieber came with his companion and his children back to Missouri, and he purchased a house in Perry, Ralls county, where he took up his residence. After a while he began wandering again, taking defendant and his children with him.' He went to Greenville, Tennessee, then he came back up the river to Burlington, Iowa, and after remaining' there about six weeks he went to New Boston, Mercer county, Illinois, where, within a few days after his arrival, he instituted suit for divorce.
The petition for divorce was filed July 28, 1868; the ground alleged was desertion for a period of two years; accompanying the petition was an affidavit of Lieber that his wife was a non-resident of Illinois; on that affidavit an order of publication was issued by the clerk of the court; proof of publication filed September 7, 1868; the wife not appearing the cause was heard ex parte and decree of divorce granted October 9, 1868. After the divorce Lieber, with the defendant and his children, immediately returned to Ralls county, Missouri, where, on the 25th day of October, 1868, he and Elizabeth Dietz were married.
When the plaintiff in the suit at bar was abandoned by her husband at Quincy, Illinois, she went to Springfield, Illinois, where she lived twenty years or more, until one of her sons, Edwin, found her and brought her to Missouri. About two years before the death of Lieber the plaintiff came to Llickory county to live with her son Ben, who lived about a quarter of a mile from where Lieber and defendant lived. Plaintiff never had any communication with them. At that time Ben was not on friendly terms with his *61father, they did not speak. This unfriendly condition had existed about four years before Lieber’s death.
Lieber acquired the land in suit by three several purchases, 1883, 1885, and 1891. Shortly after plain-' tiff , came into the neighborhood Lieber made a deed conveying the land to defendant.
The defendant, though present in court, did not testify. The only evidence introduced on her side was a transcript of the record of the Illinois court granting the divorce, and certain statutes of Illinois and a clause of its'Constitution, and also a certificate of the marriage of Lieber and the defendant in Ralls county, October 25, 1868, and evidence as to the value of the land. The record of the Illinois court showed that the only testimony offered to sustain the charge of desertion in the petition, was that of Lieber himself. Two witnesses, one of them his attorney, testified that he was worthy of belief. How long either one of them had known him was not stated.
The decree in the case at bar was in favor of the plaintiff, finding that the land in suit was the homestead of Lieber up to the time of his death, that the plaintiff had not joined in the deed' by which Lieber had attempted to convey it to the defendant, that the decree of divorce, in so far as it' affected the plaintiff’s right to this land, was set at naught, and the deed to the defendant cancelled, and that the plaintiff was entitled to homestead and dower in the land. The finding was for the plaintiff on the ejectment count also, and the judgment was that .she recover possession with $133 mesne profits, and $13 a month rental until possession given. Defendant appeals.'
I. The first question in this case is, can the validity of the divorce decree be questioned in a suit of this kind and for the purpose of this suit? This is not a direct attack on the decree to annul it, it is a collateral attack in which the plaintiff says to the de*62fendant, You have no right to use that decree to deprive me of my lawful interest in this land. . The judgment in this case does not declare the defendant’s -marriage illegal or bastardize her children, but it does say in effect that under the circumstances in which that divorce was obtained, whereof it appears that the defendant had full knowledge, and in the wrong of which she participated, a court of equity will not allow her to use it to defeat the plaintiff in her just right to this land. We do not mean to say that judgment of a court of a sister State, which is fair on the face of its record, is open to a collateral attack by a showing that the testimony on which it was founded was false, or that the true facts were not brought out in the trial. But when a court has been misled by a false statement of jurisdictional facts to take jurisdiction of a case and renders judgment on false evidence to the injury of a defendant who was not present and who had no notice of the suit, such a judgment is not only liable to a direct attack, but also sometimes to a collateral attack; that is to say, if it be a foreign judgment, though fair on its face and reciting the necessary jurisdictional facts, the party confronted with it may show that the court that rendered it did not have jurisdiction of it, and that may be shown by oral testimony.
There are two ways by which a court may obtain jurisdiction to adjudge the rights of the parties; one is in personal actions by service of process on the defendant, the other is in what are called actions in rem, where the court being in possession of the res gives the defendant notice by publication. The notice by publication is merely constructive and is often, if not usually, no notice at all; but when it is given in the way prescribed by law it is conclusive and the party will not be heard to say he did not receive it. This constructive notice is resorted to by the courts and justified by the law only because in that class of cases *63it is necessary. But it is very easy to perceive how easily the law authorizing constructive notice may be abused and fraud committed. Suits for divorce are classed as proceeding’s in rem, and perhaps in no class of cases is the law which allows notice by publication more frequently abused and more cruel frauds perpetrated. It is so easy for a man who schemes to defraud his wife in such case to go to a distant State and file his suit and publish a notice in a newpaper that he knows neither she nor any of her friends will ever see, that the law almost seems- as if it were designed to inyiie suóh. fraudulent abuse of the courts. The law which classes suits for divorce as actions in rem, itself seems to resort somewhat to fiction for its reason for doing so; it calls the marriage condition a res over which the court acquires jurisdiction by the appearance of the complaining party and being so in possession of the res it resorts to a publication and then on proof of publication the court says in an interlocutory decree that the defendant, although duly notified comes not, therefore the cause will be heard ex parte, and so the plaintiff has it all his own way. If in after years the wife learns of the wrong that has been done her, and comes into a court of her own State and asks that the wrong be made right, if she is to be told that the law is such that there is no help for her, there would be little respect for the law. But such is not the law. If a party has been brought fairly within the jurisdiction of a court and has either neglected to answer or having been heard has had the judgment rendered against him, he has no right after-wards to litigate the matter again; and in that respect the judgment of another State is entitled in the courts in this State to equal respect with a judgment in this State, but there is this difference between a foreign and a domestic judgment, one who is gued on a foreign judgment may always show, if he *64can, that the court that rendered the judgment did not have jurisdiction of him.
In Marx v. Fore, 51 Mo. 69, defendant was sued for a judgment obtained against him in another State; the judgment recited on its face that the defendant appeared by attorney and filed a plea-, the defendant answered that he had not been served with process, had no notice of the suit and had not authorized anyone to appear for him; the trial court struck out that part of his answer and rendered judgment against him on the foreign judgment. This court held that to be error and reversed the judgment for that reason. This court per Buss, J., said: “The rule is they [judgments of other States] are to be just as conclusive as domestic judgments, with this exception, they are open to inquiry as to the jurisdiction and notice to the defendant.” In the opinion in that case quotation is made from the opinion in Starbuck v. Murray, 5 Wend. 156, which was a suit on a judgment of another State, wherein it is said: “No man is to be condemned without the opportunity of making a defense, or to have his property taken from him by a judicial sentence without the privilege of showing, if he can, the claim against him to be unfounded.” In that case also it was stated on the face of the judgment sued on that the defendant had appeared, and it was insisted that that record imported absolute verity, but the judge speaking for the court said: “If the defendant did not have proper notice and did not ap-' pear to the original action, all the State courts, with one exception, agree in the opinion that the paper introduced as to him is no record; but if he cannot show, even against the pretended record, that fact, on the alleged ground of the uncontrovertible verity of the' record, he is deprived of his defense by a process of reasoning that to my mind is little less than sophistry. The plaintiffs in effect declare to the defendant the paper declared on is a record because it says you *65appeared, and you appeared because the paper is a record. This is reasoning in a circle. The appearance makes the record uncontrollable verity and the record makes the appearance an unimpeachable fact. . . . Unless a court has jurisdiction, it can never make a record which imports uncontrollable verity to the party over whom it has usurped jurisdiction, and he ought not, therefore, to be estopped by any allegation in that record, from proving any fact that goes to establish the truth of a plea alleging a want of jurisdiction.” The opinion in that case was referred to with approval and much of it was quoted in Harris v. Hardeman, 55 U. S. 334, when the same doctrine concerning the validity of a judgment rendered in another State was declared. The same doctrine was also declared by the Supreme Court of Iowa in Lawrence v. Nelson, 131 Iowa, 277, in which the facts are very much like those in the case at bar. That case is also reported in 57 L. R. A. 583, where there is a learned note by the editor in which many authorities are examined. In the case of Haddock v. Haddock, 201 U. S. 562, which was a case calling in question a divorce decree rendered in one State and attempted to be enforced in the court of another, the court at page 573 said: “It must always be borne in mind that it is elementary that where the full faith and credit clause of the Constitution is invoked to compel the enforcement in one State of a decree rendered in another, the question of the jurisdiction of the court by which the decree was rendered is open to inquiry. ’ ’ That is now the established doctrine.
As we have already said a suit for divorce in which only one party appears and the other is not served with process is classed as a proceeding in rem. It is so classed and so treated not because it is really a proceeding in rem, but resort to that fiction is necessary because, unless it be so designated and so *66treated, tlie courts could do nothing with it. A highly esteemed text-writer, referring to this subject and the constructive notice allowed by statute, says: “And in international law necessity, which is a force omnipotent in all legal affairs, compels the acceptance of the notice as sufficient; because no higher grade of notice to absent defendants is possible, and unless this rule is adopted, the State of the plaintiff has no means of determining the status of its citizen.” [2 Bishop on Marriage, Divorce & Separation, sec. 140.] The right of the State to determine that status is stated by the same learned author in section 138- thus: “The right of any State to declare the status of its own domiciled subject is absolute. . . . And both in reason and by the highest judicial authority in our country, this doctrine applies as well to a husband or wife whose married partner is permanently abiding-in another State, as to both parties when living together in the same State.” The doctrine there stated is that the State has the right to declare the status of its own resident, and that it may do, although the marital partner is absent. It is the status of the person residing within its limits that the State has jurisdiction of. But if the.party seeking the divorce is not a resident, that State has not jurisdiction of Ms status, and he cannot make the false statement of residence there the lawful foundation for constructive notice to his absent wife. Returning again to the subject of the classification of such suits as proceedings in rem, the text-writer above cited, quoting the language of Chief Justice Fuller, says: “That only is a proceeding in rem, in which the process is to be served on the thing itself.” Then the author goes on to say there are proceedings that are quasi in rem, or partly in rem and partly in personam; that a divorce proceeding partakes of both these characters, the one relating to the status, the other to the property rights of the parties. [2 Bishop on Marriage, Divorce & *67Separation, sec. 20-3.] Ás a proceeding in rem the court may decree a divorce on the theory that it is in possession of the status, the 'res, hut it cannot decree alimony because it has not jurisdiction of the person. In a suit by attachment the court must be in possession of the property before it can resort to constructive notice to the defendant, so in a divorce suit the court must be in possession of the marital status before it can call in the absent defendant by publication in a newspaper. Can the court be said to be in possession of the marital status on the appearance of the husband only, when he is not a resident of the State, or has not resided there long enough to authorize a court of that State to entertain jurisdiction of his suit? And if not can he by a false statement give the court jurisdiction?
In Haddock v. Haddock above referred to, the marriage had occurred in New York where the parties then lived, the husband moved to Connecticut, leaving his wife in New York, and, after acquiring a legal residence in Connecticut, instituted a suit there for divorce, giving constructive notice to his wife by publication. He obtained the divorce, and the question of its validity, as it affected the wife in New York, came up in a court in New York. The Supreme Court of the Hnited States, to which the case finally went, held that while the decree of the Connecticut court was valid in that State, it was not valid as against the wife in New York. The court in that case drew a distinction between the personal domicile of one of the parties and the matrimonial domicile of both, holding that the domicile of only one was not the matrimonial domicile, and therefore not sufficient to give the court jurisdiction of the marital status, that is of the res, to the extent of disposing of the marital rights of the absent party, although it would be sufficient as to the plaintiff in the case.
*68But even if we should say that the residence of one of the parties was sufficient to give the court jurisdiction of the marriage status, it would not render the Illinois divorce in this case valid as against this plaintiff, because her husband was not a bonafide resident of Illinois at the time the decree was granted.
The statute of Illinois' provides that no person shall be entitled to a divorce who has not resided in the State one whole year previous to filing his suit, unless it be for injury committed in that State, which was not charged in the petition in that case. "When Lieber first deserted his wife, after wandering around for awhile, he located at or near Warsaw, Illinois, and remained there long enough to make two or three crops, and then he returned to Missouri, traded some personal property he had for a house and some lots at Perry, in Ralls county, and took up his residence there; then, after he had been warned that people were talking about his living with defendant, he left Ralls county and went to New Boston, Mercer county, Illinois, in which county he at once instituted this suit for divorce, and as soon as he obtained the decree he and the defendant and his children returned to Ralls county, and there he and defendant were married. He did not remain in Illinois longer than from July to October, 1868, and evidently went there only for the purpose of obtaining this divorce. We are satisfied from the evidence that Lieber did not become a resident of Illinois at that time. Whatever may be said of his sojourn at or near Warsaw, when he left there and came to Missouri he took up his residence here, and only left it long enough to go to Illinois and get a divorce. He induced the Illinois court to take jurisdiction of his case by falsely stating that he was “then and had been for more than one year prior to the beginning of this suit, a bona-fide resident of the State of Illinois.”
*69We hold that the divorce decree was invalid in so far as the plaintiff’s right to the land in suit is concerned, and to this extent the divorce is held for nanght.
II. Plaintiff was sworn as a witness and asked to state when she and Lieber were married. Defendant objected on the ground that Lieber being dead she was incompetent to testify to any fact except such as may have occurred after letters of administration on his estate were granted; the court overruled the objection and the defendant excepted. The witness testified as to when and where she was married, also in reference to the trip to Quincy, Illinois, and her abandonment there. If it should be conceded that she was incompetent to testify to the marriage, the error would be of no consequence,- because there was other evidence of the marriage, and even the defendant’s own proof, the record of the Illinois court, shows the marriage as of the same date and place stated by her. That fact was not in dispute. When she was asked to state some conversation with her husband, the court sustained defendant’s objection. There was no error in permitting her to testify.
III. Counsel for appellant comment on what they consider the unreliability of the plaintiff’s evidence in relation to the desertion and the wanderings of Lieber until the divorce was obtained. This comment is based on the fact that the two sons who gave the testimony were too young at the time to remember the facts. At the date of the desertion in 1865 the younger of these two boys was about five years old, the elder about eight or nine, at the date of the divorce the yotinger was about eight and the elder eleven or twelve. Doubtless the younger was too young to have any reliable independent recollection of the events that occurred in 1865, yet his recollection of what occurred in 1868 is not unreasonable. *70But the boy who was eight or nine years old in 1865, and eleven or twelve in 1868, was old enough to remember those events which formed so important a part of his boyhood life. If these witnesses had undertaken to repeat Conversations they then heard, the reliability of their recollection might well be questioned, but what intelligent boy from eight to twelve years of age cannot remember with vividness during the whole period of his after life such remarkable events as a part of his own history? Besides these boys were reared in the family of their father and the defendant, and they testified that they often heard them speaking of these events and of the duration of their stay in the various..places. Listening to those conversations would bring back to their memories the events and impress, them on their minds. And furthermore the defendant was in court and heard the testimony and yet she remained silent. We hold that the testimony was sufficient in quality and quantity to justify the trial judge in his findings of facts.
IV. The point' is made by appellant that Lieber owned this land and held it as his homestead before the homestead law was so amended in. 1895 as to deprive the husband of his right to sell it without his wife’s joining him, and in support of that contention appellant refers to Gladney v. Sydnor, 172 Mo. 318.
Under the Homestead Law as it was before it was amended in 1895 (Laws 1895, p. 185) the husband had the right to sell or mortgage his homestead without his wife joining in the deed, unless she had made her claim of homestead and filed it in the office of the recorder of deeds (Sec. 5435-, R. S. 1889), which in this case the plaintiff did not do. By the amendment of 1895 it was enacted: ‘ ‘ The husband shall be debarred from and incapable of selling, mortgaging, or alienating the homestead in any manner whatever, and every such sale, mortgage or alienation is hereby declared *71null and void.” In the case of Gladney v. Sydnor, above mentioned, it was held that the amendment of 1895 did not apply to a homestead acquired by the husband before that amendment. Conceding that Lieber had the right to sell or mortgage the land embraced in the homestead, without his wife’s joining in the deed, still, under the Homestead Law as it was when Lieber acquired the land, if he died without selling it, it would vest in his widow (there being no minor children) until her death. [Sec. 5439, R. S. 1889.] The question then arises, what does the law mean when it says the husband may sell or mortgage his homestead? It means he may sell or mortgage it in good faith, it does not mean that he may make a fraudulent sale for the purpose of depriving his widow of her right. Therefore, if the alleged sale by Lieber to the defendant was made for the fraudulent purpose of depriving the plaintiff of her right to the homestead, it was no sale at all. We have no doubt this alleged sale was made for that fraudulent purpose. Considering the history of this family -as it is above stated, the wrong suffered by this woman, the oblivion into which she had apparently passed for so many years, when it was probably hoped that she had passed out of their lives forever, then her reappearance, and then, almost immediately thereafter the execution of this deed, we cannot but conclude that the deed was made to defraud the plaintiff. Plaintiff did not prove that no money passed as the consideration of the deed, that fact was probably beyond her ken, but she did prove the above mentioned circumstances ancl in the face of that proof the defendant sat in court and opened not her mouth. We hold that the deed was’ without lawful consideration and invalid as to this plaintiff.
Y. It is said that the plaintiff has waited fifteen years or more after she knew of the divorce before *72making complaint and she is. now precluded by her laches. There is no such plea as this in the answer, but if there were it would not apply to the facts of this case. The object of this suit is only to recover the plaintiff’s interest in this land; to do so it was not necessary that she should have sued her husband to annul the decree of divorce. Her right to the land did not accrue until the death of her husband; she brought suit within a few days after his death, and she brought it within about two years after the deed which she seeks to set aside was executed.
In my opinion there is no error in the record and the judgment ought to be affirmed.
Kennish, J., concurs in this opinion.